ORDER
PER CURIAM.
Plaintiff, Jerry L. Burns, appeals from judgment entered on a jury verdict in which he was awarded damages amounting to $15,-000. Burns contends the court erred in denying the admission of evidence that Burns did not cheat on his defense medical exam, and in admitting evidence of his collateral source and parsonage benefits.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).